Title: 28th.
From: Adams, John Quincy
To: 


       I finished reading Bacon’s pleas and pleading: but the subject is so knotty that I must at some future period, read this over once or twice more. I began a third time upon Blackstone, a book which a lawyer cannot possibly read too much. In the evening I walk’d into Newbury with Stacey. I have been engaged for some days upon a matter which takes all my leisure time: it is in writing a piece for the 5th. of September. The Society at Cambridge, have ordered me to speak on that day; and I shall obey, if I can possibly attend.
      